t c memo united_states tax_court robert e signom ii and lola signom petitioners v commissioner of internal revenue respondent docket no filed date mark s feuer for petitioners stephen j neubeck for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined for a deficiency in an addition under sec_6651 to and an accuracy- related penalty under sec_6662 on petitioners’ federal_income_tax tax in the amounts of dollar_figure dollar_figure and dollar_figure ‘a111 section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respectively the issues remaining for decision for the year at issue are are petitioners entitled to a deduction under sec_170 for a claimed noncash charitable_contribution we hold that they are not are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in dayton ohio dayton at the time the petition was filed petitioner robert e signom ii mr signom received an undergraduate degree in business administration in from miami university of ohio thereafter he attended law school having matriculated for two years at washington university in st louis and for one year at ohio state university from which he received a law degree in petitioner lola signom ms signom received an undergraduate degree in journalism from ohio university petitioners conceded certain determinations in the notice_of_deficiency notice and did not present evidence at trial or make any argument on brief with respect to certain other determi- nations in the notice we conclude that petitioners have aban- doned contesting those determinations in the notice as to which they presented no evidence at trial or make no argument on brief see 91_tc_524 ndollar_figure mr signom began practicing law in during the year at issue he practiced law both as a partner with the law firm of young pryor lynn jerardi and as a sole practitioner at all relevant times mr signom a collector of packard automobiles also operated a sole_proprietorship that restored automobiles and ms signom was employed by ncr corporation as of the time of the trial in this case mr signom served in a variety of positions for certain organizations including as a trustee of the wright state university foundation general counsel of the hipple cancer research laboratory a member of the executive committee of the miami valley council of the boy scouts of america and a trustee of a museum devoted to packard automo- biles that he founded in dayton packard museum mr signom had also served prior to the time of the trial in this case as a trustee and general counsel of the miami valley school located in dayton as of the time of that trial ms signom was involved with a number of organizations including westminster presbyte- rian church the national conference for community and justice the ohio university development foundation and a hate crimes task force in dayton since to the time of the trial in this case mr signom owned interests in approximately residential and commercial rental properties mr signom purchased one of those properties which was located pincite irving avenue dayton irving property around that property contained a big_number square-foot build- q4e- ing which served as commercial storage garages on date marvin a mumma mr mumma agreed to lease certain property that he owned which was located on north st clair street dayton st clair property to mr signom and malcom w macleod mr macleod mumma signom macleod lease the mumma signom macleod lease was for a one-year term that commenced on date if certain conditions stated in that lease were satisfied it was automatically renewable for a total of four additional years on date after mr macleod moved away from dayton mr mumma and mhr properties which at all relevant times was an ohio general_partnership in which both mr signom and ms signom were equal general partners entered into a written lease agree- ment with respect to the st clair property we shall refer to that written lease agreement as the mumma mhr properties lease agreement pursuant to the mumma mhr properties lease agree- ment mr mumma agreed to lease the st clair property to mhr properties for a 10-year term that commenced on date in return for monthly rental payments of dollar_figure we shall refer to mhr properties’ right under the mumma mhr properties lease agreement to lease the st clair property as mhr properties’ leasehold interest the mumma mhr properties lease agreement did not permit mhr properties the lessee to terminate mhr properties’ leasehold interest unilaterally pursuant to the mumma mhr properties lease agreement mr - - mumma also agreed to give mhr properties an option to purchase the st clair property in this regard that agreement provided article purchase option the parties agree that the present_value of the property is dollar_figure during the term of this lease tenant shall have the right to at its sole option purchase the property from landlord for dollar_figure which price shall be reduced by one-half of all rents paid_by tenant to landlord from the inception of this lease to the time of purchase we shall refer to the purchase option granted by mr mumma to mhr properties in the mumma mhr properties lease agreement as mhr properties’ purchase option after mhr properties paid the date rent due under the mumma mhr properties lease agreement it could have exercised mhr properties’ purchase option for dollar_figure which was calculated under that lease agreement by reducing dollar_figure the value according to the mumma mhr proper- ties lease agreement of the st clair property as of date by dollar_figure one-half of the rental payments through date that mhr properties had made to mr mumma under that lease agreement we shall sometimes refer collectively to mhr properties’ leasehold interest and mhr properties’ purchase option as mhr properties’ st clair property interests sometime after mr mumma and mhr properties entered into the mumma mhr properties lease agreement mr mumma died on date mr mumma’s widow retha mumma ms mumma transferred by guitclaim deed the st clair property which was subject_to the mumma mhr properties lease agreement to the university of dayton -- - the university an ohio not-for-profit corporation we shall sometimes refer to the st clair property as encumbered by mhr properties’ st clair property interests as the encumbered st clair property although the university accepted the gift of the encumbered st clair property from ms mumma the university desired to dispose_of that property that was because at the time ms mumma transferred the encumbered st clair property to the university that property was not contiguous to the univer- sity and it was the university’s general practice at that time to own only those real properties that were contiguous to it the university believed that it would be unable to dispose_of the encumbered st clair property as long as mhr properties’ st clair property interests remained in effect consequently in shortly after having received the encumbered st clair property from ms mumma the university contacted mr richard packard mr packard mr packard was a partner with the law firm of porter wright morris arthur who served as outside counsel for the university and who knew mr signom since they had worked together in the past and mr packard had previously solicited mr signom to become a substantial benefactor of the university which mr signom declined to do the university asked mr packard who was not an officer of the university as well as certain of its board members and officers to represent the university in dealing with mr signom regarding its desire to dispose_of the encumbered st clair property we shall refer to - the various individuals who represented the university with respect to its desire to dispose_of the encumbered st clair property as representatives of the university in their dealings with mr signom regarding the university’s desire to dispose_of the encumbered st clair property the representatives of the university asked mr signom to consider inter alia the following proposals sale by the university to mr signom of its fee interest in that property purchase by the university of mhr properties’ st clair property inter- ests or gift to the university of mhr properties’ st clair property interests mr signom advised the representatives of the university that he was willing to consider the foregoing proposals but that he had to discuss those proposals with ms signom and obtain her agreement in order to effect any such proposal because mhr properties a partnership in which he and ms signom were equal general partners held mhr properties’ st clair property interests no agreement was reached during the period between the university and petitioners on how to accomplish the univer- sity’s goal of disposing of the encumbered st clair property nonetheless the representatives of the university continued to explore with mr signom and others including an attorney named marvin felman mr felman how to accomplish that objective sometime prior to date certain representatives of the university and mr signom became aware that mr felman had a --- - longstanding interest in acquiring the st clair property that was because mr felman owned a number of other real properties that were contiguous to that property and he desired to combine the real properties that he already owned with the st clair property in order to create one large real_estate tract sometime prior to date certain representatives of the university and mr felman became aware that mr signom owned the irving property and mr felman and mr signom became aware that the university was interested in acquiring that property the university was interested in acquiring the irving property because it believed that the storage garages located thereon would satisfy its need for storage facilities in the neighborhood surrounding that property and because the university had identi- fied the irving property as well as certain other real proper- ties surrounding the university’s campus as properties that it wished to acquire as part of the university’s long-range develop- ment plan sometime prior to date certain representatives of the university and mr felman also became aware that mr signom had an interest in acquiring certain real_property located pincite south ludlow street dayton ludlow property which was the current site of the packard museum and the former site of a packard automobile dealership sometime prior to date mr packard on behalf of the university mr signom and mr felman became the architects of a --- - proposed exchange transaction among the university mr signom and mr felman proposed exchange transaction whereby the university would accomplish its objectives of disposing of the st clair property and acquiring the irving property mr signom would accomplish his objective of acquiring the ludlow property and mr felman would accomplish his objective of acquiring the st clair property each of the parties to the proposed exchange transaction had a specific condition or prefer- ence regarding how best to achieve such party’s objective of acquiring and or disposing of a particular real_property which the representatives of the university mr signom and mr felman made known during the negotiations regarding that transaction the university indicated during the negotiations regarding the proposed exchange transaction that it wanted to place certain deed restrictions on the ludlow property that was because it wanted to ensure that that property was not used for any purpose which was incompatible with the purposes of the university a catholic university operated by the marist religious_order and chaminade-julienne high school a catholic high school also operated by the marist religious_order that was closely aligned with the university and was located directly across the street from it mr signom indicated during the negotiations regarding the proposed exchange transaction that he wanted to treat the pro- posed termination of mhr properties’ st clair property interests -- - as a gift to the university for tax purposes mr felman made it known during the negotiations regarding the proposed exchange transaction that he was unwilling to purchase the st clair property unless mhr properties’ purchase option with respect to that property was extinguished mr felman further stated during those negotiations that he preferred that mhr properties’ leasehold interest with respect to the st clair property be terminated before he purchased that property however mr felman indicated that if no agreement regarding cancellation of that leasehold interest could be reached he would attempt to negotiate an agreement with mr signom regard- ing inter alia the length of the lease_term under the mumma mhr properties lease agreement by around date the university mr signom and mr felman reached a tentative agreement on the following basic structure of the proposed exchange transaction tentative ex- change transaction that would enable them to accomplish their respective objectives the termination of mhr properties’ st clair property interests by mutual agreement of the univer- sity and mr signom and ms signom as the general partners of mhr properties and the transfer by the university to and the pur- chase by mr felman of the st clair property unencumbered by those property interests the transfer by mr signom to the university of the irving property subject_to the existing mort-- gage on that property and the acquisition by the university of the ludlow property and the transfer by the university to mr signom of that property subject_to deed restrictions placed thereon by the university in anticipation of finalizing and thereafter closing the tentative exchange transaction and in order to facilitate the acquisition by the university of the ludlow property and its transfer by the university to mr signom at that closing mr felman who had no interest in acquiring the ludlow property signed a contract dated date that he did not negotiate under which he offered to purchase that property from edr associ- ates edr may ludlow contract pursuant to the may ludlow contract mr felman offered to purchase the ludlow property for dollar_figure and made a dollar_figure-earnest money deposit consistent with the tentative exchange transaction to which the university mr signom and mr felman had tentatively agreed ie the university and not mr felman would acquire the ludlow property and transfer it to mr signom the may ludlow contract pro- vided that upon its closing the deed transferring the ludlow property was to be made to h marvin felman or his nominee although mr felman’s offer under the may ludlow contract was to remain open only until date edr made a counteroffer to the may ludlow contract that was signed by a representative of edr on date june ludlow counteroffer on june ‘the modifications to the may ludlow contract contained in continued mr felman accepted the june ludlow counteroffer we shall refer to the contract that mr felman and edr entered into for the purchase of the ludlow property from edr as the ludlow property purchase contract in anticipation of finalizing and thereafter closing the tentative exchange transaction by letter dated date july letter mr signom sent mr packard a document entitled deed_of_gift which also was dated date july docu- ment the july letter stated in pertinent part in re donation to university of dayton dear dick in our recent conversation about the above refer- enced matter you suggested that i execute a deed_of_gift to the university covering my purchase option on the st clair street property effective immediately enclosed herewith please find that deed_of_gift it is my understanding that if it meets with your approval you will forward it to your client if it does not you will contact me with all deliberate speed with your suggested modifications the july document which related only to mhr properties’ purchase option and not to mhr properties’ leasehold interest stated in pertinent part deed_of_gift continued the june ludlow counteroffer are not material to a resolution of the issue presented in this case under sec_170 for reasons not disclosed by the record the june ludlow counteroffer was signed again by a representative of edr on date comes now robert e signom ii residing pincite creighton avenue city of dayton county of mont-- gomery state of ohio and hereby makes a gift of the following the purchase option contained in article of that certain agreement of lease by and between marvin mumma and mhr properties dated date regarding the building located pincite north st clair street city of dayton county of montgomery state of ohio and being part lot number of the revised plat of the city of dayton to the university of dayton college park avenue city of dayton county of montgomery state of ohio as of this 6th day of july mr signom was aware and indeed had informed the represen- tatives of the university in that he had to obtain the agreement of ms signom in order to effect any proposal with respect to mhr properties’ leasehold interest or mhr properties’ purchase option nonetheless the july document stated that mr signom instead of mhr properties and or mr signom and ms signom as the equal general partners of that partnership was the grantor to the university of mhr properties’ purchase option in addition mr signom signed the july document in his individual capacity and not as a general_partner or otherwise as a represen-- tative of mhr properties the signature of ms signom does not appear on the july document no other individual signed the july document as a representative of mhr properties although mr signom sent the july document to mr packard it was not sent to the university and was never recorded in anticipation of finalizing and thereafter closing the tentative exchange transaction on date mr signom sent a number of documents relating to that transaction by facsimile transmission to william deas mr deas an attorney at porter wright morris arthur who was experienced in real_estate matters and who was working with mr packard on behalf of the university with respect to that transaction those documents consisted of a copy of a mortgage dated date in an amount not exceeding dollar_figure that secured the irving property irving property mortgage a partial_release of that mortgage dated date a site plan of the irving property anda draft of an agreement relating to the tentative exchange transac- tion draft property exchange_agreement the draft property exchange_agreement provided in pertinent part this agreement by and among the university of dayton university h marvin felman felman and robert e signom ii and or robert e signom ii dba mhr properties collec- tively signom entered into this day of july whereas the university is desirous of acquiring certain real_property commonly known as irving avenue rear dayton irving which is pres-- ently owned by signom and whereas felman is desirous of acquiring certain real_property commonly known as north st clair street dayton st clair which is presently owned by the university and leased to signom and signom having an option to purchase said property as set out in said lease and whereas signom is desirous of acquiring certain real_property commonly known a sec_420 south ludlow -- - street dayton ludlow which is presently under a contract to purchase by felman now therefore in consideration of the mutual promises and covenants contained herein the parties agree as follows at a closing to be held on or before july __ at the office of the parties hereto shall execute the following transfers a felman shall purchase the st clair prop- erty from the university for the sum of dollar_figure and the university shall then transfer to felman or his designee by limited warranty deed the st clair prop- erty a cancellation of lease and cancella- tion of option to purchase shall be executed by signom and he shall obtain signatures from his wife and the partnership which has inter- est in said property on said document fur- thermore signom shall assign said tenants in possession’s leases to felman b felman shall assign his contract to pur- chase the ludlow street property to the uni- versity university shall then complete the acquisition of said ludlow street property and transfer the same to signom by general warranty deed together with a cash payment of dollar_figure plus an amount equal to one-half any and all payments made by signom to the university with regard to the st clair property from date to and including the date of said closing the university shall refund felman’s earnest money deposit for the ludlow street property in the amount of dollar_figure cc signom shall transfer to the university by general warranty deed the irving street property subject_to the existing mortgage in favor of nbd in the amount of approximately x dollar_figure the university shall refund to signom at closing any amount by which that principal balance has been reduced from date to and including the date of closing -- - all such transfers shall be made with a proration of real_property_taxes through and including the date of closing the transferor shall pay the county transfer_tax of dollar_figure per thousand on the sale price fach transferor shall prepare subject_to the approval of the transferee the documents of title for each transfer fach transferee shall receive possession at closing subject only to tenants’ rights if any during signom’s ownership of the ludlow property the university reserves and restricts the use of the ludlow property prohibiting the use thereof for the sale and or distribution of pornographic mate- rials nude and semi-nude entertainment abor- tion services and or any other purpose reasonably found offensive by the university and reasonably based upon its character as a catholic-sponsored institution_of_higher_education in the event the grantee violates the foregoing restrictions the university may reac-- guire the ludlow property at two time s its then appraised value these reservations and restrictions shall termi- nate and be of no force and effect upon the sale_or_exchange of the ludlow property by signom certain changes not material to a resolution of the issue pre- sented in this case under sec_170 were made to the draft proposed property exchange_agreement before it was finalized and signed on date by mr deas on behalf of the university and by mr signom and by mr felman and a few days thereafter by brother bernard j ploeger s m brother ploeger the senior vice president for administration of the university on behalf of the university - in anticipation of finalizing and thereafter closing the draft property exchange_agreement on date brother ploeger signed a limited warranty deed conveying the st clair property to mr felman july st clair deed a limited warranty deed conveying the ludlow property to mr signom july ludlow deed and a document entitled cancellation of lease and option to purchase july document after brother ploeger signed the foregoing documents the university sent them to mr packard and mr deas to be held in their custody and to be used only in the event that the parties to the draft property exchange_agreement finalized and thereafter closed that agreement as of date when brother ploeger signed the july st clair deed the july ludlow deed and the july document the parties to the draft property exchange_agreement anticipated that the various transactions provided for by that agreement would close on date july anticipated closing the date on which the ludlow property purchase contract stated the closing for delivery of the deed for the ludlow property and the payment of the balance of the purchase_price for that property collectively closing of the purchase of the ludlow property were to take place the july document that brother ploeger signed provided in pertinent part this indenture made thi sec_22 day of july whereas it is mutually beneficial for the univer- -- - sity of dayton successor lessor to marvin mumma deceased hereinafter referred to as party of the lst part and the lessee mhr an ohio general_partnership and robert signom married and general_partner and his wife lola a signom general_partner being all of the partners of the mhr partnership hereinafter referred to as party of the 2nd part to cancel an agreement of lease and option to purchase executed on the 16th day of march between party of the lst part and the parties of the second part as per exhibit a recorded at microfiche no 87-0548a01 of the mortgage records of montgomery county ohio witnesseth that on the date hereof each of the parties has paid to the other the sum of one hundred dollars dollar_figure and each of them has cancelled voided and delivered up to sic the agreement to lease and option to purchase as per exhibit a which has been declared null and void and of no other effect at all relevant times including when brother ploeger signed the july document the university was not known to have sued in order to enforce a promised gift to it the university mr signom and ms signom all anticipated that mr signom and ms signom would sign the july document on behalf of mhr properties at the july anticipated closing however shortly after brother ploeger signed the july docu- ment and sent it along with the july st clair deed and the july ludlow deed that he also signed on date to mr packard and mr deas to be used in the event the draft property exchange_agreement was finalized and a closing thereunder took place mr signom informed mr deas that ms signom would be unable to attend the july anticipated closing at mr signom’s request mr deas mailed the july document to mr - - signom in order to have ms signom sign it prior to that antici- pated closing mr deas expected mr signom to have that docu- ment signed by ms signom and to bring it with him to the july anticipated closing on date both mr signom and ms signom signed the july document on date the parties to the draft property ex- change agreement finalized the terms of that agreement when mr signom mr felman and mr deas as the university’s representa-- tive signed a document final property exchange_agreement that set forth the final terms of the various transactions that they agreed would take place under that agreement final exchange transaction the closing of the final exchange transaction as well as the closing of the purchase of the ludlow property took place on date august closing instead of on date as originally contemplated mr signom and mr felman attended the august closing as did mr deas as the univer- sity’s representative the july document as signed by brother ploeger on behalf of the university on date and by petitioners as the general partners of mhr properties on date was delivered at the august closing brother ploeger executed the final property exchange_agreement on behalf of the university a few days after the august closing as pertinent here the terms of the final property exchange_agreement were identical to the terms of the draft property exchange_agreement the final property exchange_agreement provided in pertinent part agreement this agreement by and among the university of dayton university h marvin felman felman and robert e signom ii and or robert e signom ii dba mhr properties collec- tively signom entered into this lst day of august whereas the university is desirous of acquiring certain real_property commonly known as irving avenue rear dayton irving which is pres- ently owned by signom and whereas felman is desirous of acquiring certain real_property commonly known as north st clair street dayton st clair which is presently owned by the university and leased to signom and signom having an option to purchase said property as set out in said lease and whereas signom is desirous of acquiring certain real_property commonly known a sec_420 south ludlow street and or franklin street dayton lud- low which is presently under a contract to purchase by felman now therefore in consideration of the mutual promises and covenants contained herein the parties agree as follows at a closing to be held on or before august ist at the office of lawyers title insurance_company the parties hereto shall execute the following transfers a felman shall purchase the st clair property from the university for the sum of x dollar_figure and the university shall then transfer to felman or his designee by limited warranty deed the st clair property a cancellation of lease and cancellation of option to purchase shall be executed by signom and he shall obtain signa- tures from his wife and the partnership which has interest in said property on said docu- ment furthermore signom shall assign sub- --- - tenants in possession’s leases to felman b felman shall assign his contract to purchase the ludlow street property to the university university shall then complete the acquisition of said ludlow street prop- erty and shall exchange the same with signom by limited warranty deed for the irving street property together with a cash payment of dollar_figure plus an amount equal to one-half any and all payments made by signom to the university with regard to the st clair property from date to an d including the date of said closing the university shall refund felman’s earnest money deposit for the ludlow street property in the amount of dollar_figure cc signom shall transfer to the university by general warranty deed the irving street property subject_to the existing mortgage in favor of nbd in the amount of approximately x dollar_figure the university shall refund to signom at closing any amount by which that principal balance has been reduced from date to and including the date of closing all such transfers shall be made with a proration of real_property_taxes through and including the date of closing the transferor shall pay the county transfer_tax of dollar_figure per thousand on the sale price fach transferor shall prepare subject_to the approval of the transferee the documents of title for each transfer fach transferee shall receive possession at clos- ing subject only to tenants’ rights if any during signom’s ownership of the ludlow property the university reserves and restricts the use of the ludlow property prohibiting the use thereof for the sale and or distribution of pornographic materials nude and semi- nude entertainment abortion services and or any -- - other purpose reasonably found offensive by the university and reasonably based upon its character as a catholic--spon- sored institution_of_higher_education in the event signom violates the foregoing restrictions designated as restric-- tions or the university may reacquire the property at its then appraised value in the event signom violates the foregoing restriction designated as restriction the university may reacquire the property at two times its then appraised value said appraisal to be based upon the highest_and_best_use of the property regardless of such restrictions the parties to the final property exchange_agreement in- tended for the july st clair deed to satisfy the require- ment in the final property exchange_agreement that the univer- sity shall transfer to felman by limited warranty deed the st clair property the july ludlow deed to satisfy the requirement in the final property exchange_agreement that the university shall exchange the ludlow property by limited warranty deed for the irving street prop- erty and the july document to satisfy the requirement in the final property exchange_agreement that a cancellation of lease and cancellation of option to purchase shall be executed by signom and he shall obtain signatures from his wife and the partnership which has interest in said property on said docu- ment pursuant to the final property exchange_agreement as of date a mhr properties mr signom and ms signom as the general partners of mhr properties and the university canceled by delivery of the july document that they had signed shortly before the august closing the - mumma mhr properties lease agreement including mhr properties’ purchase option contained in that agreement b mr felman purchased from the university the unencumbered st clair prop- erty which had a value as of that date of dollar_figure as set forth in the final property exchange_agreement and c the university conveyed that property to mr felman by delivery of the july st clair deed that the university had signed shortly before the august closing a the university purchased from edr the ludlow property which had a value as of that date of dollar_figure as set forth in the final property exchange_agreement and b the university conveyed that property to mr signom by delivery of the july ludlow deed that the university had signed shortly before the august closing and a mr signom conveyed the irving property subject_to the irving prop- erty mortgage which had a dollar_figure balance due as of that date to the university by general warranty deed irving deed and b the university paid mr signom dollar_figure in cash we shall refer to the transfers of properties and other consideration that were effected on date among the university mr felman and mr signom as the august property transfers the the parties to the ludlow property purchase contract had agreed to extend the date of closing of the purchase of the ludlow property from date to date the value of the irving property that mr signom trans- ferred to the university pursuant to the final property exchange_agreement on date was not set forth in that agreement - university thus transferred to mr signom as part of the august property transfers a total of dollar_figure consisting of property the ludlow property valued at dollar_figure and dollar_figure cash and other consideration relief from the mortgage of dollar_figure to which the irving property was subject on date when mr signom transferred it to the university on date the irving deed the july ludlow deed the july st clair deed and the july document were re- corded in montgomery county ohio montgomery county in order to record those three deeds the respective grantors or transferors of the real properties to which those deeds pertained and which were conveyed pursuant to the final property exchange_agreement were required to pay a real_property transfer_tax imposed by montgomery county with respect to the respective transfers of those properties that in this case was equal to dollar_figure for each dollar_figure of the respective values of those properties see ohio rev code ann sec dollar_figure anderson montgomery county ohio resolution date and a fee imposed by montgomery county with respect to the respective transfers of those properties that in this case was equal to dollar_figure for each dollar_figure of those respective values see ohio rev code ann sec c and f anderson we shall refer collectively to that tax and fee as the ohio transfer_tax at all relevant times under the law of the state of ohio the grantee or transferee of real_property was required to declare - - the value of real_property transferred in order to calculate the ohio transfer_tax see ohio rev code ann sec ander- son the ohio transfer_tax imposed on the university with respect to its conveyance to mr signom of the ludlow property was dollar_figure which means that mr signom as the grantee or trans-- feree of that property declared its value to be dollar_figure the ohio transfer_tax imposed on the university with respect to its conveyance to mr felman of the st clair property was dollar_figure which means that mr felman as the grantee or transferee of that property declared its value to be dollar_figure the ohio transfer_tax imposed on mr signom with respect to his conveyance to the university of the irving property was dollar_figure which means that the university as the grantee or transferee of that property declared its value to be dollar_figure petitioners anticipated that mr signom would receive quid pro quo from the university at the closing of the final exchange transaction on date under the final property exchange_agreement mr signom was entitled to receive guid pro guo from the university in the final exchange transaction and pursuant to that agreement he did receive such quid pro quo in that transac-- tion on date mr deas sent a letter to mr signom which transmitted to mr signom for his review and approval a draft of a document entitled agreement for cancellation of lease august draft acknowledgment the august draft - - acknowledgment provided in pertinent part this agreement made effective as of date by and between the university of dayton an ohio corporation not-for-profit landlord and mhr prop- erties an ohio general_partnership robert e signom iit and lola a signom husband and wife collectively the tenant whereas marvin mumma as landlord and mhr prop- erty as tenant entered into a lease dated date for the premises located pincite n st clair street dayton ohio which is more particularly de- scribed on exhibit a attached hereto and made a part hereof and is recorded at microfiche no aol1 of the mortgage records for montgomery county ohio lease and whereas the university of dayton is the successor-in-interest to the interest of marvin mumma as landlord having acquired same pursuant to a deed recorded at microfiche no of the deed records for montgomery county ohio and whereas robert e signom ii and lola a signom are all of the general partners of mhr properties and whereas said lease provides as follows article purchase option the parties agree that the present_value of the property is dollar_figure during the term of this lease tenant shall have the right to at its sole option purchase the property from landlord for dollar_figure which price shall be reduced by one-half of all rents paid_by tenant to landlord from the inception of this lease to the time of pur- chase whereas pursuant to the foregoing article effective on receipt of the date rental pay- ment the then current option purchase_price for the property subject of said lease was dollar_figure whereas landlord has entered into an agreement for the sale of the property subject of said lease in consideration of payment to the university from a third party purchaser in the amount of dollar_figure which further -- p7 - requires that the tenant’s lease and purchase option be terminated and cancelled whereas the tenant has agreed to terminate and cancel said lease by a gift of their interest in the property to the landlord now therefore landlord and tenant hereby agree that tenant shall gift to the landlord its interest in said lease and option to purchase pursuant to article thereof and landlord and tenant shall execute and record the cancellation of lease and option to purchase attached hereto as exhibit b to commemorate termina-- tion and cancellation of said lease sometime in or mr signom and ms signom as the general partners of mhr properties signed a document entitled agreement for cancellation of lease that was virtually identi- cal to the august draft acknowledgment around date mr signom sent that signed document to the university for signature by an appropriate officer of the university after brother ploeger signed that document on behalf of the university mr deas returned it to mr signom by letter dated date we shall refer to the document entitled agreement for cancellation of lease as signed by petitioners and by brother ploeger on behalf of the university as the final acknowledgment document at a time that we are unable to find from the instant record petitioners retained martin nizny mr nizny to perform certain appraisal services mr nizny prepared a letter ad- dressed to mr signom as a partner of mhr properties which he dated date mr nizny’s letter dated october - - and which provided in pertinent part the purpose of this appraisal at your request is to estimate the market_value of the option to purchase under the leasehold interest in the building pincite north st clair street dayton ohio after throughly analyzing the information gathered for this assignment in particular the verified arms-- length transaction on the subject property that oc- curred on date it is my opinion the value of the option as of date was dollar_figure this amount represents the difference between the referenced sale at dollar_figure0 and your then current option purchase_price of dollar_figure mr nizny prepared another letter addressed to mr signom as a partner of mhr properties which he dated date mr nizny’s letter dated date and which provided in pertinent part the purpose of this appraisal at your request is to estimate the market_value of your leasehold interest in the building pincite north st clair street dayton ohio after thoroughly analyzing the information gathered for this assignment in particular the verified arms-- length transaction on the subject property that oc- curred on date it is my opinion the leasehold value as of date was dollar_figure this amount represents the difference between the referenced sale at dollar_figure and your then current option pur- chase price of dollar_figure by invoice dated date mr nizny billed mr signom dollar_figure for his appraisal services mr signom paid that invoice by check dated date on date petitioners filed a joint form_1040 u s individual_income_tax_return for joint_return the - - date including extensions on which petitioners’ joint_return was due was date in their joint_return petitioners deducted dollar_figure for a claimed noncash charitable_contribution to the university as required petitioners filed form_8283 noncash charitable contri- butions form with their joint_return petitioners completed section b appraisal_summary of form_8283 relating to a claimed charitable_contribution_deduction of more than dollar_figure per item petitioners attached mr nizny’s letter dated date and the final acknowledgment document to form_8283 they did not attach any other documents to form_8283 and did not otherwise disclose in their joint_return all of the august property transfers that were effected as of date pursuant to the final property exchange_agreement in part i of section b of form_8283 entitled information on donated property petitioners described the claimed donated property as option to purchase real_estate at less than fair_market_value and reported that its appraised fair_market_value was dollar_figure mr nizny signed the certification of appraiser in part iii of section b of form_8283 the date of the appraisal of the option to purchase real_estate at less than fair_market_value as reported in part iii of section b of form_8283 was date mr nizny’s address as reported in part iii of section b of form_8283 was an address to which he moved after date - - brother ploeger signed on behalf of the university the donee acknowledgment in part iv of section b of form_8283 and acknowledged therein that the university received the claimed donated property on date nowhere in their joint_return did petitioners indicate that either mhr properties’ leasehold interest or mhr properties’ purchase option was termi- nated as of a date other than date the date of brother ploeger’s signature as reported in part iv of section b of form_8283 was date in the notice issued to petitioners for respondent determined inter alia to disallow the dollar_figure claimed noncash charitable_contribution to the university respondent further determined in the notice that petitioners are liable for for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 claimed charitable_contribution_deduction in their joint_return and in the petition petitioners claimed a charitable_contribution_deduction under sec_170 a with respect to mhr properties’ purchase option however petitioners argued at trial and they argue on brief that they are entitled to a charitable_contribution_deduction with respect to both mhr properties’ leasehold interest and mhr properties’ --- - purchase option we conclude that petitioners have abandoned the position in their joint_return and in the petition see 91_tc_524 ndollar_figure we shall address petitioners’ argument at trial and on brief that they are enti- tled to a charitable_contribution_deduction with respect to both mhr properties’ leasehold interest and mhr properties’ purchase option sec_170 generally allows a taxpayer a deduction for any charitable_contribution as defined in sec_170 made during the taxable_year sec_170 defines the term chari- table contribution to mean a contribution or gift to or for_the_use_of one or more specified organizations qualified recipient the parties’ initial dispute under sec_170 is whether the cancellation of mhr properties’ st clair property interests constitutes a contribution or gift within the meaning of sec_170 in resolving that dispute we bear in mind that the sine qua non of a charitable_contribution under sec_170 is a transfer of money or property without adequate_consideration see 477_us_105 in limiting a deduction under sec_170 to a contribution or gift to or for_the_use_of a qualified recipi- ‘the parties also have a disagreement over whether petition- ers substantially complied with certain of the recordkeeping and return requirements for charitable_contribution deductions prescribed by sec_170 and sec_1_170a-13 income_tax regs we address that disagreement infra note - - ent congress intended to differentiate between unrequited payments to qualified recipients and payments made to such recipients in return for goods or services only the former were deemed deductible 490_us_680 congress also intended that a transfer of money or property to or for_the_use_of a qualified recipient gualify as a contribution or gift_for purposes of sec_170 only if such transfer was made with no expectation of any quid pro quo from such recipient see hernandez v commissioner supra see also 87_tc_575 65_tc_459 affd without published opinion 556_f2d_559 2d cir in determining whether the cancellation of mhr properties’ st clair property interests by petitioners as the general partners of mhr properties was made with the expectation of any quid pro quo from the university we shall focus on the external features relating to that cancella- tion see hernandez v commissioner supra pincite united_states v american bar endowment supra pincite to support their position that the cancellation of mhr properties’ leasehold interest and mhr properties’ purchase option was a contribution or gift to the university within the meaning of sec_170 petitioners rely on their own testimony and that of certain other witnesses and labels such as the label gift that were used by them and certain other witnesses at the trial in this case and that appeared in - - certain documentary_evidence as for petitioners’ reliance on certain testimony we are not required to and we shall not accept the self-serving testimony of mr signom and ms signom which was not corroborated by reliable evidence that the cancel- lation of mhr properties’ st clair property interests was a contribution or gift within the meaning of sec_170 see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 nor shall we rely on the testimony of mr deas john hart mr hart and fran ary ms ary to the extent such testimony suggests that peti- tioners as the general partners of mhr properties made a contribution or gift to the university of mhr properties’ st clair property interests within the meaning of sec_170 ’ the court found the testimony of mr deas to be evasive in responding to certain questions asked on cross-examination by respondent’s counsel the complete and truthful answers to which could have adversely affected petitioners’ position under sec_170 the court also found mr hart the director of legal we set forth infra note our views regarding mr nizny another witness at the trial in this case ‘despite his evasiveness in responding to certain questions mr deas was constrained after having been admonished by the court to answer certain other guestions the answers to which supported respondent’s position and not petitioners’ position continued - -- affairs and counsel of the university to be evasive in certain material respects during his testimony in addition we some- times had serious reservations as to whether mr hart was testi- fying from personal knowledge as for ms ary vice president for advancement of the university she did not begin working for the university until around a few years after the transac-- tion in question she testified that it was her understanding that petitioners had made a gift to the university in and that she obtained that understanding from mr hart a witness on whose testimony we generally are unwilling to rely as for petitioners’ reliance on labels such as the label gift it is the substance of what transpired with respect to the cancellation of mhr properties’ st clair property interests that is determinative for tax purposes not the labels or termi- nology employed see eg 435_us_561 308_us_252 293_us_465 consequently we reject petitioners’ reliance on labels to support their position under sec_170 petitioners’ position that they are entitled to a charitable_contribution_deduction as a result of the cancellation of mhr properties’ st clair property interests rests on the following contentions that they advance on brief petitioners as the continued under sec_170 -- - general partners of mhr properties canceled mhr properties’ st clair property interests as early as date and no later than date that cancellation was separate from the final exchange transaction that took place on date and petitioners did not expect to were not entitled to and did not receive any quid pro guo from the university in return for the cancellation of those property interests based on our examination of the entire record in this case we reject all of those contentions we consider first petitioners’ contention that the cancella- tion of mhr properties’ st clair property interests occurred as early as date and no later than date to support that contention petitioners rely on the july document and the july document as for the july document on which petitioners rely that document was prepared in anticipation of finalizing and closing the exchange transaction to which the university mr signom and mr felman had tentatively agreed and related only to mhr properties’ purchase option and not to mhr properties’ leasehold interest moreover the july document stated that mr signom instead of mhr properties and or mr signom and ms signom as the general partners of that partner- ship was the grantor to the university of mhr properties’ purchase option in addition mr signom signed the july document in his individual capacity and not as a general_partner or otherwise as a representative of mhr properties the signa- - - ture of ms signom does not appear on the july document no other individual signed the july document as a representative of mhr properties finally although mr signom sent the july document to mr packard it was not sent to the university and was never recorded on the instant record we find that the july document did not effect a cancellation of either mhr proper- ties’ purchase option or mhr properties’ leasehold interest as of date or as of any other date as for the july document on which petitioners rely on date brother ploeger signed that document as well as the july st clair deed and the july ludlow deed in anticipation of finalizing and closing the draft property ex- change agreement after brother ploeger signed the july document and those two deeds he sent them to mr packard and mr deas to be held in their custody and to be used only in the event that the parties to the draft property exchange_agreement final- ized and closed that agreement the university mr signom and ms signom all anticipated that mr signom and ms signom would sign the july document on behalf of mhr properties at the july anticipated closing however shortly after brother ploeger signed the july document and sent it along with the two deeds that he signed on date to mr packard and to mr deas mr signom advised mr deas that ms signom would be unable to attend the july anticipated closing at mr signom’s request mr deas mailed the july document to mr signom in order to - - have ms signom sign it prior to that anticipated closing mr deas expected mr signom to have that document signed by ms signom and to bring it with him to the july anticipated closing on date both mr signom and ms signom signed the july document we believe that the only reason petition- ers signed the july document on date prior to the closing of the final exchange transaction on date was because ms signom was unable to attend that closing and mr signom requested that mr deas mail the july document to him so that ms signom could sign it prior to the august closing the july document as signed by brother ploeger on behalf of the university on date and by mr signom and ms signom on behalf of mhr properties on date was delivered at the august closing ’ on the instant record we find that the july document did not effect a cancellation of the mumma mhr properties lease agreement including mhr properties’ purchase option as of date or as of any other date prior to date the date of the closing of the final exchange on the instant record we reject petitioners’ contention that they delivered the july document to mr deas on date after they signed it and prior to the august closing assuming arguendo that we were to have found that petitioners returned the july document to mr deas after they signed it on date and before the august closing we nonetheless find on the record in this case that such a delivery of that document did not constitute a contribution or gift to the univer- sity of mhr properties’ st clair property interests within the meaning of sec_170 -- - transaction pursuant to the final property exchange_agreement we next address petitioners’ contention that the cancella- tion of mhr properties’ st clair property interests was separate from the final exchange transaction that took place on date in support of that contention petitioners maintain that the only reason that the final property exchange_agreement required mr signom to secure the cancellation of mhr properties’ leasehold interest and mhr properties’ purchase option was because mr felman needed contractual assurance that the option would be extinguished if as petitioners assert the cancella- tion of mhr properties’ leasehold interest and mhr properties’ the record contains certain documents including a number of documents that petitioners filed with their joint_return which indicate that the date of the cancellation of mhr proper- ties st clair leasehold interest and or mhr properties’ purchase option was date for example in part iv of section b of form_8283 filed with petitioners’ joint_return brother ploeger acknowledged that the university received the claimed donated property mhr properties’ purchase option on date in addition the final acknowledgment document that was signed by petitioners sometime in or and by brother ploeger on behalf of the university sometime around date stated that the effective date of that document relating to the cancel- lation of mhr properties’ leasehold interest including mhr properties’ purchase option was date even petitioners’ appraiser mr nizny in mr nizny’s letter dated date and mr nizny’s letter dated date which purport to set forth mr nizny’s opinion of the value as of date of mhr properties’ purchase option and mhr properties’ leasehold interest respectively stated that the arms-length transaction on the subject property occurred on date we are unwilling to rely on either of those letters or on mr nizny’s testimony because we found him to be not credible and unreliable nonetheless those letters are noteworthy in that it must have been mr signom to whom mr nizny addressed those letters who informed mr nizny that the arms-length transaction on the subject property occurred on date -- -- purchase option had been a gift to the university which was completed no later than date mr felman would not have needed any contractual assurance as of date that mhr properties’ st clair property interests had been canceled however on the record before us we have found and we believe that mr felman as well as the university concluded that the july document did not effect a cancellation of mhr properties’ leasehold interest and mhr properties’ purchase option as of date the date on which petitioners signed that document or on any other date prior to date that is why we believe that when the university mr signom and mr felman entered into the final property exchange_agreement on date that agreement like the tentative property exchange_agreement required mr signom to secure the cancellation of those property interests as part of the final exchange transac-- tion which closed on date on the instant record we find that the cancellation of mhr properties’ st clair property interests was not separate from the final exchange transaction that took place at the august closing we further find on that record that that cancellation was effected as of date pursuant to the final property exchange_agreement as an integral part of that final exchange transaction we turn now to petitioners’ contention that they did not expect to were not entitled to and did not receive any quid pro guo from the university in return for the cancellation of mhr -- - properties’ st clair property interests on the instant record we reject that contention we have found on that record that petitioners anticipated that mr signom would receive quid pro quo from the university at the closing of the final exchange transaction on date that mr signom was entitled under the final property exchange_agreement to receive guid pro guo from the university in the final exchange transaction and that pursuant to that agreement he did receive such quid pro guo in that transaction the quid pro gquo that mr signom received in the final exchange transaction totaled dollar_figure and consisted of the ludlow property valued in the final property exchange_agreement and for ohio transfer_tax purposes at dollar_figure dollar_figure in cash and relief from the mortgage of dollar_figure to which the irving property was subject on date when mr signom transferred it to the university pursuant to the final property exchange_agreement the university also received guid pro guo in the final exchange transaction consisting of the cancellation of mhr properties’ st clair property interests by mr signom and ms signom as the general partners of mhr properties and the transfer to the university by mr signom in his individual capacity of the irving property the parties agree that mhr properties’ st clair property interests had a value of dollar_figure when those interests were canceled the parties do not agree on the fair_market_value of the irving property that mr signom transferred to the univer- - al --- sity as part of the final exchange transaction at the time mr signom transferred the irving property to the university it declared the value of that property for ohio transfer_tax pur- poses to be dollar_figure petitioners argue that the value of the irving property for ohio transfer_tax purposes is not the fair_market_value of that property and that the value of that property for ohio transfer_tax purposes is irrelevant to a resolution of the issue before us under sec_170 on the record before us we are unable to determine whether petitioners are correct that the value of the irving property for ohio transfer_tax purposes was not the fair_market_value of that property when mr signom transferred it to the university however we need not resolve that question in order to determine whether petitioners are entitled to a charitable_contribution_deduction under sec_170 as a result of the cancellation of mhr properties’ st clair property interests what is signifi- cant in our resolving that issue is that pursuant to ohio law the university as the grantee of the irving property declared the value of that property for ohio transfer_tax purposes to be dollar_figure and mr signom as the grantor of that property acquiesced in that valuation when as required by ohio law he paid the ohio transfer_tax based on that declared value with respect to his conveyance of the irving property to the univer- sity as part of the final exchange transaction that occurred on date - -- on the instant record we find that the guid pro quo which the university and mr signom considered the university to have received in the final exchange transaction from petitioners as the general partners of mhr properties and mr signom in his individual capacity totaled dollar_figure that quid pro quo was less than the quid pro gquo totaling dollar_figure that the university and mr signom considered mr signom to have received from the university in that transaction based on our examination of the entire record in this case we find that the cancellation of mhr properties’ st clair property interests did not constitute a contribution or gift of property to the university within the meaning of sec_170 we further find on that record that petitioners have it is noteworthy that the july document recited that the cancellation of the mumma mhr properties lease agreement including mhr properties’ purchase option was mutually benefi- cial to the university and to mhr properties and mr signom and ms signom as the general partners of mhr properties 7assuming arguendo that we were to have found that peti- tioners established that the cancellation of mhr properties’ st clair property interests qualified as a contribution or gift to the university within the meaning of sec_170 on the record before us we find that petitioners have failed to show that they satisfied certain of the recordkeeping and return requirements for charitable_contribution deductions prescribed by sec_170 and sec_1_170a-13 income_tax regs the recordkeeping and return requirements for charitable_contribution deductions require a taxpayer inter alia to obtain a qualified_appraisal qualified_appraisal for donated property except money and certain publicly_traded_securities for which the taxpayer claims a deduction in excess of dollar_figure see sec_1_170a-13 and income_tax regs the qualified continued -- - failed to show that they are entitled to a charitable contribu- tion deduction under sec_170 with respect to the cancella-- tion of those property interests accordingly we sustain respondent’s determination disallowing that claimed deduction continued appraisal must be received by the donor before the due_date including extensions of the tax_return on which a deduction is first claimed under sec_170 with respect to the donated prop- erty see sec_1_170a-13 and iv b income_tax regs the due_date of petitioners’ joint_return including extensions was date on the record before us we find that peti- tioners have failed to establish that they received a qualified_appraisal before date we decline to accept mr nizny’s testimony and other evidence in the record that he prepared signed and provided to mr signom on date a letter setting forth his appraisal with respect to the mhr properties’ purchase option as we indicated supra note we found mr nizny and the documents which he prepared that are in the record to be unreliable moreover mr nizny’s testimony about mr nizny’s letter dated date is inconsistent with certain documentary_evidence in the record that he prepared before the trial in this case swe have considered all of the arguments and contentions of petitioners that are not discussed herein including their contentions relying on duval v commissioner tcmemo_1994_603 and scheffres v commissioner tcmemo_1969_41 we find those arguments and contentions to be without merit we find duval and scheffres to be distinguishable from the instant case and peti- tioners reliance on those cases to be misplaced accuracy-related_penalty respondent determined that petitioners are liable for the year at issue for the accuracy-related_penalty under sec_6662 in their reply brief petitioners contend that respon- dent’s determination is wrong because they correctly re- ported their gift and they had substantial_authority for their return position that they gifted their st clair property interests to the university sec_6662 imposes an accuracy-related_penalty equal to percent of the tax resulting from a substantial_understatement_of_income_tax an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the ‘in their opening brief petitioners assert petitioners properly disclosed the relevant facts relating to both the charitable_contribution to the university and the like-kind_exchange accordingly the substantial_understatement_penalty is not here applicable as we understand it petitioners contend in their opening brief that they made adequate_disclosure within the meaning of sec_6662 d b and the regulations thereunder with respect to their claimed charitable_contribution_deduction in their reply brief petitioners do not advance any argument relating to disclosure of the relevant facts in their joint_return we conclude that petitioners have abandoned the contention in their opening brief that they made adequate_disclosure within the meaning of sec_6662 d b and the regulations thereunder see 91_tc_524 ndollar_figure assum- ing arguendo that we were to have concluded that petitioners did not abandon that contention we find on the instant record that they did not adequately disclose the relevant facts surrounding the claimed charitable_contribution see sec_6662 d b sec_1_6662-4 and f and income_tax regs - - amount of tax shown in such return see sec_6662 a and is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure see sec_6662 a the amount of the understatement is reduced to the extent that it is attributable to inter alia an item for which there is or was substantial_authority see sec_6662 b in order to satisfy the substantial_authority standard of sec_6662 d b a taxpayer must show that the weight of the authorities supporting the tax_return treatment of an item is substantial in relation to the weight of authorities supporting contrary treatment see 91_tc_686 affd 893_f2d_656 4th cir sec_1 d income_tax regs the substantial_authority standard is not so stringent that a taxpayer’s treatment must be one that is ultimately upheld in litigation or that has a greater than percent likelihood of being sustained in litigation see sec_1_6662-4 d income_tax regs a taxpayer may have substantial_authority for a position even where it is supported only by a well-reasoned construction of the pertinent statutory provision as applied to the relevant facts see sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item see sec_1_6662-4 d income_tax regs -- - on the instant record we reject petitioners’ contention that respondent’s determination under sec_6662 is wrong because they correctly reported their gift we have found on that record that petitioners are not entitled to the claimed charitable_contribution_deduction on the instant record we also reject petitioners’ conten- tion that respondent’s determination under sec_6662 is wrong because they had substantial_authority for their return position on that record we find that all of the authorities on which petitioners rely to support their position regarding the claimed charitable_contribution_deduction are distinguishable from the instant case and that their reliance on those authori- ties is misplaced based on our examination of the entire record before us we find that petitioners have failed to establish error in respon- dent’s determination that they are liable for the year at issue for the accuracy-related_penalty under sec_6662 conse- guently we sustain that determination to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
